Citation Nr: 1120668	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a cyst on the lower back.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to May 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied service connection for a cyst on the low back.

The RO in New York, New York certified the claim to the Board for appellate review.

In December 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has a painful scar as a residual of a low back cyst that had its onset in active service. 


CONCLUSION OF LAW

Current residuals of a cyst of the lower back were incurred in service.  38 U.S.C.A. § 1110 (Weat 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a pilonidal cyst that has recurred since service.  Post-service treatment records confirm the presence of this disability.  His service treatment records do not mention this condition; but do show that during his discharge examination in 1946, he reported a large pigmented mole (location not identified).  In 1955, the Veteran filed an application for an unrelated benefit and, therein, noted that he had an active pilonidal cyst.  In March 1955, during a hemorrhoidectomy, a physician confirmed the presence of a pilonidal dimple approximately three inches above the Veteran's rectum. 

The Board attempted to obtain an opinion addressing whether the current pilonidal cyst is related to the one discovered on discharge.  See December 2010 remand.  

On VA examination in December 2010, the examiner noted that there was no mention of a pilonidal cyst found in the Veteran's claims file or old records.  He also noted the Veteran's reports of injuring his coccyx during an in-service slip and fall and symptoms of difficulty sitting with purulent discharge following the injury.  He also noted that the Veteran had a hemorrhoidectomy and a pilonidal cyst removal in the 1950's at the VA.  

On physical examination, there was a well-healed, vertical surgical scar, just below the coccyx, but no cyst noted.  This was tender to palpation.  The examiner's diagnosis was pilonidal cyst diagnosed in the past.  He noted that it was difficult to determine if the diagnosis was related to the Veteran's service since he was not able to find any documentation of the cyst in service, and only documentation of hemorrhoids were found.  He stated further that without resorting to mere speculation, it was difficult to determine whether or not the Veteran's diagnosis was related to his prior fall in the service, but it was not related to his hemorrhoids.

The only explanation the examiner gave for not being able to provide the opinion without resort to speculation was that he was not able to find any documentation of a cyst in service.  The examiner did not discuss the large pigmented mole noted at the time of the Veteran's discharge in 1946 and its possible relationship to the pilonidal dimple noted on examination in 1955, or apparently consider the Veteran's reports.  Cf. Dalton v. Nicholson, 21 Vet App 23 (2007) (holding that an examiner's opinion was inadequate where it was based on the absence of evidence in the service medical records without discussion of the Veteran's reports and that the Board had committed legal error in relying on the examination report).  

The Veteran has provided competent evidence of a pilonidal cyst that began in service and recurred periodically thereafter.  The post-service record supports the Veteran's history insofar as it shows a pilonidal cyst in the low back, and current residuals consisting of a scar that was tender on examination.  It is also significant that the VA examiner was unable to rule out a relationship between the current findings and the cyst the Veteran reported in service.

The evidence at this point is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for residuals of a cyst on the lower back is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of a cyst on the lower back is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


